internal_revenue_service number release date index number ------------------------------------ ------------------------------------------------------------ --------------------- ------------------------------- ------------------------------ ------------------------------------------- --------------------------------------- -------------------------------------- ------------------------------- ------------------------------ ------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc fip b04 plr-123630-14 date date legend insurance_company n insurance_company o tax_year r tax_year u tax_year v amount ---------------------------------------------- --------------------------- ---------------------------------------------------------------------- ------------ ------------------------ ------- ------- ------- ------------------ dear -------------------------------- this is in response to the letter submitted by your authorized representative requesting a ruling that the adjustments to insurance_company n’s ic n and insurance_company o’s ic o tax_year v opening life_insurance_reserves attributable to certain contracts constitute changes in ic n’s and ic o’s bases for computing reserves under sec_807 of the internal_revenue_code facts ic n is a u s branch of a foreign domiciled life_insurance_company ic n is taxed as a life_insurance_company under part i of subchapter_l and files a standalone form plr-123630-14 l u s life_insurance_company income_tax return ic o is a u s domiciled life_insurance_company taxed under part i of subchapter_l and is a member of a consolidated_group that files a life nonlife return ic n and ic o are ultimately percent owned by the same publicly traded foreign parent_corporation ic n entered into reinsurance agreements with unrelated third parties the direct writers under which it assumed risks on both whole_life_insurance contracts and term life_insurance contracts in turn ic n entered into a reinsurance agreement treaty with ic o under which ic n retroceded to ic o under a percent quota share arrangement the risk on the term life_insurance policies term life contracts it reinsured from the direct writers the treaty covered only the term life contracts ic n retained the risk on the whole life policies whole life contracts it assumed from the direct writers pursuant to the reinsurance agreements the direct writers send policy-level data for the ceded business to ic n this data is translated into usable format and entered into two systems to account for the ceded business the policy administration system admin system tracks premiums benefit payments and all accounting items relevant to the contracts other than life_insurance_reserves life_insurance_reserves are separately administered through the valuation system valuation system the admin system and valuation system track relevant information on a contract-by-contract basis the admin system and valuation system then transfer summary data into the general ledger systems for ic n and ic o the general ledger systems are used to prepare financial statements including the statutory financial statements required by the national association of insurance commissioners and the financial statements are used as the basis for preparing ic n’s and ic o’s u s federal_income_tax returns in tax_year u it was determined that certain whole life contracts were improperly coded in the valuation system as term life_insurance contracts ie subject whole life contracts because of this coding the valuation system incorrectly treated ic o as assuming from ic n the subject whole life contracts in addition to the term life contracts when under the terms of the treaty ic o assumed only the term life contracts consistent with this coding in the valuation system the life_insurance_reserves for the subject whole life contracts were reported as life_insurance_reserves by ic o rather than by ic n for both statutory accounting and u s federal_income_tax purposes however all other items of income_or_deduction including premiums claims and administrative expenses were properly allocated between the whole life contracts retained by ic n and the term life contracts ceded to ic o due to the coding error ic n overstated its taxable_income in tax years r through u due to its exclusion of reserves on the subject whole life contracts ic o correspondingly underreported its taxable_income in tax years r through u due to its inclusion of reserves with respect to the subject whole life contracts in theory the effects of the inconsistent treatment of the subject whole life contracts in the admin plr-123630-14 system and valuation system on ic n’s and ic o’s lifetime taxable_income will ultimately reverse themselves by normal operation of the reinsurance contracts as benefits on the subject whole life contracts are paid accordingly in theory ic n’s and ic o’s lifetime taxable_income will not be affected by the accounting treatment of the life_insurance_reserves of the subject whole life contracts for federal_income_tax purposes pursuant to sec_807 the reserves for the subject whole life contracts have been valued at amount upon discovering the incorrect treatment of the life_insurance_reserves of the subject whole life contracts in the valuation system ic n and ic o recorded the reserves in the appropriate legal entity for statutory accounting purposes for tax_year u requested ruling taxpayer requests a ruling that the adjustments to ic n’s and ic o’s tax_year v opening life_insurance_reserves attributable to the subject whole life contracts constitute a change in ic n’s and ic o’s basis for computing reserves under sec_807 tax_year u will be treated as the year_of_change accordingly ic n will increase its life_insurance_reserves by amount as of january tax_year v and will deduct one-tenth of this increase for each of the next taxable years beginning with the taxable_year ended december tax_year v ic o will decrease its reserves by amount as of january tax_year v and will include in income one-tenth of this decrease in each of the next taxable years beginning in the taxable_year ended december tax_year v law and analysis sec_1_446-1 of the income_tax regulations provides that taxable_income shall be computed under the method_of_accounting on the basis of which a taxpayer regularly computes his income in keeping his books and that the term method_of_accounting includes not only the over-all method_of_accounting but also the accounting treatment of any item under sec_1_446-1 once a method_of_accounting has been adopted a taxpayer must secure the consent of the commissioner before computing income upon a new method sec_1_446-1 provides that a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item includes any item that involves the proper time for the inclusion of the item in income or the taking of a deduction in determining whether timing is involved generally the pertinent inquiry is whether the accounting practice permanently affects the taxpayer's lifetime income or merely changes the taxable_year in which taxable_income is reported see revproc_97_27 sec_2 revproc_2002_9 sec_2 revproc_91_31 1991_1_cb_566 78_tc_705 743_f2d_781 11th cir 415_f2d_1341 7th cir although a method_of_accounting may exist under the definition in sec_1_446-1 without the necessity of a pattern of consistent treatment in most instances a method_of_accounting is not established for an item without such consistent treatment see sec_1_446-1 the treatment of a material_item in the same way in determining the gross_income or deductions in two or more consecutively filed tax returns without regard to any change in status of the method as permissible or impermissible represents consistent treatment of that item for purposes of sec_1_446-1 if a taxpayer treats an item properly in the first return that reflects the item however the taxpayer has adopted a method_of_accounting for that item see revrul_90_38 1990_1_cb_57 a change in accounting_method does not include correction of mathematical or posting errors or errors in the computation of tax_liability also a change in method_of_accounting does not include adjustment of any item_of_income or deduction that does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example a change from treating an item as a personal_expense to treating it as a business_expense is not a change in method_of_accounting because it does not involve the proper timing of an item_of_income or deduction see sec_1_446-1 sec_481 provides that if the computation of taxable_income for any taxable_year is under a method_of_accounting different from the method under which the taxpayer’s taxable_income for the preceding_taxable_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which this section does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer see also sec_1_448-1 and sec_481 sec_807 provides general rules for the treatment of certain reserves sec_807 and b provide for the treatment of the difference between the closing and opening balances of reserve items described in sec_807 under sec_807 the reserves to which this treatment applies include life_insurance_reserves as defined in sec_816 sec_807 provides that if the basis for determining any item referred to in sec_807 as of the close of any taxable_year differs from the basis for determining that item as of the close of the preceding_taxable_year then of the amount of the difference between i the amount of the item at the close of the taxable_year computed on the new basis and ii the amount of the item at the close of the taxable_year computed on the old basis that is attributable to contracts issued before the taxable_year is taken into account either as an increase or decrease in taxable_income for each of the plr-123630-14 succeeding taxable years this rule was originally enacted as sec_810 of the life_insurance_company income_tax act of p l 73_stat_112 act the senate report accompanying this act indicates that the provision deals with the effect on deductions for increases in reserves or amounts included in income for decreases in reserves where there have been changes in the method of computing the reserves s rep no 1st sess c b pincite the rationale for this rule being in part that i f no limitations were imposed in these cases the company could take a substantial additional deduction in computing gain_or_loss from operations for the year when the reserves were strengthened to spread the effect of such adjustments it is provided that in the case of reserve strengthening deductions relating to the additions in reserves are to be taken into account ratably over a 10-year period instead of entirely in the year_of_change conversely in the case of reserve weakening the increases in income relating to reductions in reserves are to be taken into account over a 10-year period id cf revproc_64_16 1964_1_cb_677 this obsoleted revenue_procedure illustrates that the 10-year spread of former sec_810 was consistent with the sec_481 allocation period of the era see also sec_1_810-3 and sec_1_806-4 of the income_tax regulations this rule was carried over into sec_807 by the tax_reform_act_of_1984 p l 98_stat_494 the senate report s prt vol i pincite indicates that the act rule in sec_810 allowing income or loss resulting from a change in the method of computing reserves to be taken into account ratably over a 10-year period is retained accordingly sec_807 is properly viewed as a subset of accounting_method changes otherwise subject_to sec_446 the subset being the population of accounting_method changes which are those which are the basis for determining any item referred to in subsection c this reading of the statutory scheme was articulated in am gen life accident ins co v united_states aftr 2d m d tenn there need be no conflict between sec_481 and the 10-year spread rule_of sec_810 code sec_481 is simply a much more general provision dealing with recapture of tax income in a broad variety of cases it is a broad rule which generally authorizes recapture code sec_810 on the other hand is much more specific and deals with a very narrow and limited type of change in method_of_accounting it in no way contradicts the general_rule that there should be recapture of tax loss it simply plr-123630-14 provides a more specific manner of recapturing tax loss under one set of particular circumstances in which there was an accounting change namely circumstances in which there was a change in the method of computing reserves as usual the specific controls the general it is not a contradiction of the general_rule accordingly while the government is correct in classifying the change at issue as a change in method_of_accounting it is also more specifically a change in the method of computing reserves the same interpretation was adopted in revrul_94_74 1994_2_cb_147 which provides under sec_446 a change in method_of_accounting does not include correction of mathematical or posting errors see eg sec_1 e ii b because sec_807 is a more specific application of the general rules governing a change in method_of_accounting a circumstance that is not a change in method_of_accounting under the general rules cannot be governed by the more specific rules of sec_807 accordingly consistent with sec_446 the correction of reserves for a mathematical or posting error would not be treated as a change in basis under sec_807 the revenue_ruling also points out that regardless of the nature of a change in ‘basis’ or ‘method’ of computing reserves ie whether the change results from a change in specified or nonspecified assumptions sec_807 requires the change to be recognized ratably over years without requiring the consent of the secretary here the life_insurance_reserves for the subject whole life contracts were incorrectly reported as reserves of ic o this reporting involves the proper time for the recognition of a deduction payment of benefit recognition of life_insurance_reserve and inclusion of an item_of_income reduction in life_insurance_reserve as such this reporting meets the general definition of a method_of_accounting under sec_446 because it is a change in the basis for determining an item in sec_807 ie each of ic n’s and ic o’s life_insurance_reserves per sec_807 it is a change in basis as defined in section sec_807 that is the basis for determining the life_insurance_reserves of ic n and ic o as of the close of tax_year u differed from the basis for determining such reserves as of the close of the preceding_taxable_year as such ic n will increase its life_insurance_reserves for the subject whole life contracts by amount and will deduct one-tenth of this increase for each of the taxable years beginning in taxable_year v and ic o will decrease its reserves for the subject whole life contracts by amount and will include in income one-tenth of this decrease for each of the taxable years beginning in tax_year v ruling plr-123630-14 the adjustments to ic n’s and ic o’s tax_year v opening life_insurance_reserves attributable to the subject whole life contracts constitute a change in ic n’s and ic o’s basis for computing reserves under sec_807 tax_year u will be treated as the year_of_change accordingly ic n will increase its life_insurance_reserves by amount as of january tax_year v and will deduct one-tenth of this increase for each of the next taxable years beginning with the taxable_year ended december tax_year v ic o will decrease its reserves by amount as of january tax_year v and will include in income one-tenth of this decrease in each of the next taxable years beginning in the taxable_year ended december tax_year v the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no ruling has been requested and none is expressed or implied that amount is the correct valuation of the life_insurance_reserves for the subject whole life contracts this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john e glover senior counsel branch financial institutions products
